TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 8, 2013



                                      NO. 03-11-00315-CV


                                   Crystal Spurck, Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM 27TH DISTRICT COURT OF LAMPASAS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

order: IT IS THEREFORE considered, adjudged and ordered that the order of the trial court is

in all things affirmed. It FURTHER appearing to the Court that appellant has filed an affidavit

of inability to pay costs, it is FURTHER ordered that no costs of appeal be assessed against

appellant; and that this decision be certified below for observance.